Citation Nr: 1704250	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  09-19 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for PTSD from April 1, 2007.


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel











INTRODUCTION

The Veteran served on active duty from April 2002 to May 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  This matter was previously before the Board, and, in March 2016, this matter was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This matter was previously remanded in order for the AOJ to make all reasonable efforts to contact the Veteran in order to verify her address and, if successful, to send her a supplemental statement of the case (SSOC).  An April 2016 report of general information indicates that VA successfully contacted the Veteran and confirmed her mailing address.  Then an additional SSOC was issued in May 2016.  Unfortunately, review of the May 2016 SSOC indicates that VA did not send the SSOC to the same address listed in the April 2016 report of general information, and the SSOC was returned as undeliverable.  Therefore, the AOJ did not substantially comply with the Board's remand instructions, and the matter must be remanded in order to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998)

Accordingly, the case is REMANDED for the following action:

Send an SSOC to the mailing address identified in the April 2016 report of general information (available in VBMS: Document Type: VA 27-0820 Report of General Information; Subject: Address Verification; Receipt Date: 4/26/2016) and return the matter back to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




